Citation Nr: 0210979	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97- 11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for internal derangement and chondromalacia of 
the left knee.

2.  Entitlement to an initial compensable disability 
evaluation for chondromalacia of the right knee.

3.  Entitlement to an initial compensable disability 
evaluation for mechanical low back pain.

4.  Entitlement to an initial compensable disability 
evaluation for sinusitis.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO) which granted service connection 
for the veteran's knee disorders, low back disorder, and 
sinusitis, and which denied service connection for migraine 
headaches.  The veteran's claims file was subsequently 
transferred to Indianapolis, Indiana.

On the veteran's substantive appeal, VA Form 9, received at 
the RO in March 1997, she requested a personal hearing at the 
RO and a hearing before the BVA.  The veteran submitted a 
statement to the RO in January 2001, indicating that she no 
longer wished to be scheduled for a hearing.  There are no 
other outstanding hearing requests of record, and the request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left knee disorder is characterized by 
range of motion from zero (0) to 115 degrees, and is not 
productive of moderate recurrent subluxation or lateral 
instability, ankylosis, dislocation of the semilunar 
cartilage, limitation of motion, or impairment of the tibia 
and fibula.

3.  The veteran's left knee disorder is characterized by 
range of motion from zero (0) to 115 degrees, and is not 
productive of recurrent subluxation or lateral instability, 
ankylosis, removal or dislocation of the semilunar cartilage, 
limitation of motion, or impairment of the tibia and fibula.

4. The veteran's low back disorder is not productive of 
lumbosacral strain with pain on motion, mild intervertebral 
disc syndrome, a fractured vertebra, slight limitation of 
motion, or ankylosis, nor has it been characterized as 
intervertebral disc syndrome.

5. The veteran's sinusitis is not characterized as moderate, 
with discharge, crusting, or scabbing and frequent headaches, 
nor is it productive of one or two incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment 
or three to six non-incapacitating episodes of sinusitis per 
year. 

6.  The veteran's migraine headaches are not causally or 
etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for internal derangement and chondromalacia of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a compensable disability evaluation for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
3.655, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 
(2001).

3.  The criteria for a compensable disability evaluation for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
3.655, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 
(2001).

4.  The criteria for a compensable disability evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 3.655, 4.1-
4.14, 4.97, Diagnostic Code 6513 (1995 & 2001).

5.  Migraine headaches were neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the disability 
evaluations assigned for her service-connected disabilities 
do not accurately reflect the severity of those disabilities.  
In addition, the veteran asserts that she is entitled to 
service connection for migraine headaches.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The rating decision 
and statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified her of the evidence considered, the 
pertinent laws and regulations, and the reason that her claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran was afforded a VA examination.  
Furthermore, the RO requested additional information, 
including the veteran's treatment history and medical 
providers, as well as physicians, as well as the dates and 
places of treatment.  In addition, the RO provided the 
veteran with several opportunities  for VA examinations.  
However, the appellant failed to submit any additional 
information and did not report for her VA examinations as 
scheduled.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
The veteran has not made the Board aware of any additional 
evidence that should be obtained prior to appellate review.  
Likewise, the Board is not aware of any additional evidence 
that needs to be obtained in this appeal, and the Board is 
satisfied that the requirements under the VCAA have been met.  
The obligation that the RO provide the claimant with any 
notice about how the responsibilities are divided between VA 
and the claimant in obtaining evidence is now moot.  The 
Board finds that the duties to assist and notify have been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

Historically, the veteran was awarded service connection for 
internal derangement and chondromalacia of the left knee, 
chondromalacia of the right knee, mechanical low back pain, 
and sinusitis in an August 1996 rating decision.  A 10 
percent disability evaluation was assigned for the veteran's 
left knee disorder, and noncompensable disability evaluations 
were assigned for her right knee disorder, low back pain, and 
sinusitis.  The rating decision also denied service 
connection for migraine headaches.  The veteran filed a 
notice of disagreement with the decision in February 1997, 
and the RO issued a statement of the case in March 1997.   
The veteran perfected her appeal.

The medical evidence of record consists of the veteran's 
service medical records and a VA examination report.

The veteran's Report of Medical Examination for purposes of 
enlistment, dated June 1989, shows that clinical evaluations 
of the veteran's upper and lower extremities, spine, nose, 
sinuses, and vascular system were normal.  Neurological 
examination and examination of the head, face, neck, and 
scalp were also normal.  The veteran denied knee trouble, 
frequent or severe headaches, nose trouble, sinusitis, bone 
or joint deformity, and recurrent back pain.

In June 1991, the veteran fell while running.  She complained 
of knee pain on walking, prolonged standing, and swelling 
with movement.  Examination showed a contusion to the front 
of the patella, mild edema, and range of motion to 90 degrees 
on the right and 100 degrees on the left.  Drawer and 
McMurray tests were negative and there was no evidence of 
collateral ligament laxity. 

September 1993 records showed that the veteran complained of 
headaches for years, which were becoming more frequent.  She 
denied weakness, dizziness, and head trauma, but reported 
occasional nausea and photophobia.  The diagnosis was 
headaches, with a history more consistent with vascular than 
muscular.  An x-ray of the paranasal sinuses following 
complaints of congestion showed two metallic plates with 
multiple small screws over the maxillary sinuses from a 
previous surgery, some mucosal thickening in the maxillary 
sinuses.  The radiologist noted that it was impossible to 
tell that the mucosal thickening was due to sinusitis or the 
previous surgery.  

January 1994 service medical records show that the veteran 
was seen for complaints of leg pain, and was diagnosed with a 
strain of the medial collateral ligament and a calcium 
deposit of the left tibia.  Examination of her left knee 
showed full range of motion, and was negative for swelling, 
erythema, and ecchymosis.   Sensation was intact, but she had 
tenderness to palpation over the medial collateral ligament 
and medial proximal tibia.  Her right knee was normal.  X-
rays showed an ossified benign cortical defect in the upper 
tibia of the left leg.

A March 1994 service medical record shows that the veteran 
complained of sinus/nasal congestion with post-nasal and 
nasal drainage, ear pressure, sore throat, and cough.  
Examination showed clear tympanic membranes, boggy nose, 
clear discharge, a clear pharynx, and bilateral maxillary 
tenderness to palpation.  The diagnosis was maxillary 
sinusitis.

In April 1994, she underwent an MRI of the left knee, which 
showed a small tear in the anterior horn of the left medial 
meniscus.  

January 1995 service medical records show that the veteran 
complained of low back pain, which radiated to her sides.  X-
rays showed a narrowed disc space at L5-L6.  The diagnosis 
was low back pain, with possible degenerative disc disease.  

A February 1995 service medical record notes complaints of 
headaches, sinus pressure, sore throat, cough, and post-nasal 
drip.  The diagnosis was sinusitis.  

May 1995 records show that the veteran complained of low back 
pain, but denied trauma, heavy lifting, or radiation of the 
pain.  Examination showed full range of motion, 2+ deep 
tendon reflexes, negative straight leg raising, and mild 
tenderness to palpation.  The assessment was mechanical low 
back pain.

September 1995 records show a diagnoses of chondromalacia of 
the left patella and chronic knee pain status-post meniscus 
tear, following complaints of increased pain with running and 
prolonged sitting.  

A December 1995 private medical record, associated with her 
service medical records, shows that the veteran underwent a 
left knee arthroscopy in May 1994, and notes that examination 
showed a moderate decrease in left knee pain with minimal 
increase in left knee strength.  Physical therapy was 
recommended.

A January 1996 service medical record shows that a physical 
evaluation board was recommended due to the veteran's 
symptomatic chondromalacia, as physical therapy was not 
improving the veteran's symptoms.

Another private medical record, dated February 1996, states 
that the veteran continued to report medial joint line pain 
and retro-patellar pain of the left knee despite physical 
therapy, particularly after increased activity.  The veteran 
also complained of experiencing the sensation of having her 
left knee "about to give out" on an intermittent basis.  
Examination showed normal range of motion, tenderness to 
palpation of the medial joint line and of the lateral aspect 
of the left knee along the iliotibial insertion site area.  

A March 1996 service medical record shows that the veteran 
complained of anterior knee pain, but that physical 
examination showed that her knees were stable, negative 
Lachman and McMurray testing, and that there was no evidence 
of patellar laxity.  Joint line tenderness was noted.  

The veteran's April 1995 Report of Medical History shows that 
the veteran reported that she experienced swollen or painful 
joints, frequent or severe headaches, sinusitis, leg cramps, 
knee and foot trouble, and ear, nose, or throat trouble.  She 
denied experiencing back pain.  The examining provider 
clarified that the veteran underwent a left knee scope in 
1994, which resulted in a diagnosis of chondromalacia 
patellae; had occasional headaches which were not considered 
disabling; and had been diagnosed with sinusitis.  The April 
1995 Report of Medical Examination showed a normal clinical 
evaluation of the nose, sinuses, upper and lower extremities, 
spine, vascular system, and head, with a normal neurologic 
examination.

On the veteran's March 1996 Report of Medical History for 
purposes of a Medical Board evaluation, the veteran again 
reported frequent or severe headaches, sinusitis, knee 
problems, swollen or painful joints, and ear, nose, or throat 
trouble.  The examining provider again clarified that the 
veteran had left knee problems, status-post 1994 scope, with 
continuing complaints of pain; vascular headaches, not 
considered disabling; and sinusitis.  The Report of Medical 
Examination states that clinical evaluation of the veteran 
was normal, including the veteran's head, nose, sinuses, 
vascular system, spine, upper and lower extremities, and 
neurologic system.  

The veteran was afforded a VA examination in connection with 
her claims in June 1996.  According to the reports, the 
veteran complained of low back pain on and off for two years 
and bilateral knee pain since 1991.  She complained that her 
left knee hurt more often than her right knee.  She reported 
that she had been diagnosed with a back strain, and had some 
relief from physical therapy.  She also reported that she 
fell on her knees while in physical training in 1991, and was 
diagnosed with a contusion.  She related that she took Motrin 
for her knees and back.  She also related that she underwent 
left knee surgery for repair of torn ligaments in 1993 and 
that a 1996 MRI showed she had worn cartilage.  Examination 
was negative for postural or fixed deformities and for 
swelling of the knees.  Sensation to light touch and pinprick 
was intact, deep tendon reflexes were present, and there was 
a palpable peripheral pulse.  There was no evidence of 
subluxation or instability of the knee.  There was tenderness 
on palpation over the paraspinal muscle of the lumbar region.  
Range of motion of the lumbar spine was forward flexion to 70 
degrees, backward extension to 25 degrees, left and right 
lateral flexion to 30 degrees, and rotation to the left and 
right to 20 degrees.  Range of motion of the knees was from 
zero (0) to 115 degrees bilaterally.  The examiner noted that 
the veteran complained of pain upon range of motion of the 
lumbar spine and knee.  She also complained of crepitation of 
both patellae.  The diagnoses were bilateral chondromalacia 
of the patella, status-post left knee arthroscopy, and 
mechanical low back pain.  X-rays of the bilateral knees, the 
left tibia and fibula, and the left ankle were normal.  

The veteran also complained of occasional headaches and 
chronic sinus problems for six years.  Examination of the 
veteran's head, face, and neck was normal, as was examination 
of her nose, sinuses, mouth, and throat.  The examiner did 
note that the veteran did have chronic sinusitis, "mostly 
maxillary."  Ears were normal, pupils were equally reactive 
to light and accommodation, and the cardiovascular system was 
normal.  Peripheral vessel pulse was palpable.  There was no 
evidence of varicose veins and the veteran's respiratory 
system was normal.  Neurological examination was normal.  The 
examiner opined that the veteran's headaches were mostly in 
the frontal area.  X-rays of the sinuses showed surgical 
hardware involving both maxillary sinuses, and the diagnosis 
was post-surgical changes.  The diagnoses were chronic 
sinusitis and headaches due to chronic sinusitis. 

The Board also notes that the veteran submitted a VA Form 21-
4138 (Statement in Support of Claim) in June 1997, stating 
that she had not seen any doctors recently, but that she felt 
that her knee and back disabilities were worsening.  She also 
requested an additional VA examination.  The record, 
including letters to the veteran, reflects that the veteran 
was scheduled for VA examinations in August 1998 and August 
2001 in connection to her claims for increased disability 
evaluations and her claim for service connection.  However, 
the record, including reports from the VA medical center, 
indicates that the veteran failed to report to the 
examinations as scheduled.

I.  Increased disability evaluations.

As mentioned earlier, the veteran claims entitlement to an 
increased disability evaluation for her left knee disorder, 
as well as entitlement to compensable disability evaluations 
for a right knee disorder, mechanical low back pain, and 
sinusitis.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issues 
of entitlement to increased disability evaluations for left 
and right knee disorders, a low back disorder, and sinusitis 
stem from an initial grant of service connection and the 
assignment of an initial evaluation for these disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The veteran's left and right knee disorders are currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.   A noncompensable disability evaluation is assigned 
unless there are symptoms warranting a 10 percent disability 
evaluation, such as slight knee impairment with recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  For the next higher 20 percent 
disability evaluation, there must be moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Id.

The veteran's mechanical low back pain is rated pursuant to 
Diagnostic Code 5295.  According to Diagnostic Code 5295, a 
noncompensable disability evaluation is assigned for 
lumbosacral strain with slight, subjective symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent 
disability evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  Id.

The veteran's sinusitis is assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  At the time of the veteran's initial 
claim for service connection for sinusitis, Diagnostic Code 
6513 stated that a noncompensable disability evaluation was 
assigned for x-ray manifestations of sinusitis with only mild 
or occasional symptoms.  A 10 percent disability evaluation 
was warranted where there was moderate, chronic maxillary 
sinusitis with discharge, crusting, or scabbing and 
infrequent headaches. See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1995).  Revised regulations, effective October 7, 1996 
stated that a noncompensable disability evaluation was 
assigned under Diagnostic Code 6513 for chronic maxillary 
sinusitis detected only by x-ray.  A 10 percent disability 
evaluation is warranted under the revised Diagnostic Code 
6513 for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes of 
sinusitis per year with headaches, pain, and purulent 
discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2001).

According to 38 C.F.R. § 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim or a 
claim for increase, the claim shall be disallowed.  See 
38 C.F.R. § 3.655(b).  In the present case, the veteran 
reported to the June 1996 VA examination that was scheduled 
in conjunction with her initial claim for service connection.  
However, the veteran, in a June 1997 statement, asserted that 
the examination was inadequate for rating purposes.  
Nevertheless, the veteran failed to report to two follow-up 
examinations, scheduled in August 1998 and again in August 
2001.  

The record reveals that the RO sent the veteran several 
letters to her address of record requesting information 
regarding medical providers, as well as offering her an 
opportunity to appear at another examination.  Those letters 
were sent to the veteran's updated address of record, and 
were not returned as undeliverable.  However, the veteran 
failed to report to the examinations or respond with 
explanations as to why she was unable to attend.  The United 
States Court of Appeals for Veterans Claims (known as the 
Court of Veterans Appeals prior to March 1, 1999) has held 
that "[t]he duty to assist is not always a one-way street."  
See Wood, supra.  In the present case, further information 
was needed to properly evaluate the veteran's claim.  The 
veteran did not respond to the RO's efforts to assist her 
with her claim, and the Board finds that further efforts to 
obtain assistance from the veteran would be futile.  While 
the veteran did report to the June 1996 VA examination, at 
most that examination confirms earlier findings of complaints 
of bilateral knee pain, low back pain, and sinusitis.  There 
is no recent medical evidence in the record pertaining to the 
current symptomatology and manifestations of the veteran's 
disorders, as well as the veteran's level of impairment due 
to her back and knee disorders.  In short, the Board finds no 
basis for assigning an increased rating for the veteran's 
internal derangement and chondromalacia of the left knee, 
chondromalacia of the right knee, mechanical low back pain, 
or sinusitis, and her claims are denied.

In reaching the foregoing determination, the Board has 
considered the history of the veteran's knee and back 
disorders, and her sinusitis, as well as the current clinical 
manifestations (to the extent they are available in the 
record) and the effect these disabilities may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
Board has applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4, including all potentially applicable diagnostic code 
provisions.  In conclusion, the current medical evidence is 
consistent with no more than a 10 percent rating for internal 
derangement and chondromalacia of the left knee, and 
noncompensable disability evaluations for chondromalacia of 
the right knee, mechanical low back pain, and sinusitis.  
Should the veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1. 

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b).  In this regard, the Board finds that there has 
been no showing by the veteran that her bilateral knee 
disorders, low back pain, or sinusitis resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
disability evaluation in excess of 10 percent for internal 
derangement and chondromalacia of the left knee and against a 
finding of entitlement to a compensable disability evaluation 
for chondromalacia of the right knee, mechanical low back 
pain, or sinusitis for the entire period from the initial 
assignment of disability rating to the present time, on 
either a schedular or extra-schedular basis. 

II.  Entitlement to service connection

As previously discussed, the veteran claims entitlement to 
service connection for migraine headaches.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
migraine headaches, as there is no evidence they were 
incurred during the veteran's service.  The Board 
acknowledges that the veteran's service medical records 
indicate that the veteran experienced headaches during her 
service.  Nonetheless, the veteran's headaches have been 
characterized as occasional, and there is no diagnosis of 
record indicating that the veteran had migraine headaches.  
In this regard, the Board points out that the veteran only 
received treatment for her headaches once during her service, 
and that she had not received any treatment for headaches 
following her discharge from service.  "In the absence of 
proof of present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 
also Savage, supra.  Furthermore, while the Board 
acknowledges the June 1996 VA examination states that the 
veteran's headaches were associated with her sinusitis, the 
Board points out that the RO attempted to assist the veteran 
in determining whether the veteran's headaches were a result 
of her service-connected sinusitis or her service by 
obtaining additional medical evidence, but as discussed in 
the previous portion of this decision, the veteran did not 
comply with the RO's request for more information, and she 
failed to report for two VA examinations.  See Wood, supra 
(the duty to assist is not always a one-way street).  See 
also 38 C.F.R. § 3.655(b) (when a claimant fails to report 
for an examination scheduled in conjunction with an original 
claim for service connection, the claim is to be decided 
based on the evidence of record).  As the only evidence of 
record linking the veteran's headaches to her service is the 
veteran's statements, no causal link between the veteran's 
headaches and her service has been established, because the 
veteran is a layperson without medical training or expertise, 
and her contentions do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions or evidence of causation, as it requires 
medical knowledge).  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Accordingly, without 
medical evidence of a causal link between the veteran's 
service and her migraine headaches, the Board finds that the 
veteran is not entitled to service connection for migraine 
headaches.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for migraine headaches.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

An initial evaluation in excess of 10 percent for internal 
derangement and chondromalacia of the left knee is denied.

An initial compensable disability evaluation for 
chondromalacia of the right knee is denied.

An initial compensable disability evaluation for mechanical 
low back pain is denied.

An initial compensable disability evaluation for sinusitis is 
denied.

Service connection for migraine headaches is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

